Citation Nr: 0501056	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired psychiatric 
condition to include anxiety and depression.


REPRESENTATION

Veteran represented by:	N. Lee Presson


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for acquired 
psychiatric condition to include anxiety and depression.  The 
veteran testified at a November 2000 RO hearing.  She also 
testified before the undersigned Veterans Law Judge at a 
November 2004 Board hearing at the RO.

The Board observes that service connection for migraines was 
denied by a July 2002 rating decision.  At the hearing, the 
veteran and her attorney indicated that a notice of 
disagreement addressed this issue; however, the notices of 
disagreement of record only appear to address the current 
issue on appeal.  This matter is referred to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim of service connection for acquired 
psychiatric condition to include anxiety and depression.  In 
support of her claim, she states that she contracted rubella 
in service while she was pregnant.  She also states that her 
child was born deaf and with cerebral palsy in January 1964, 
and that she, the veteran, was diagnosed with anxiety and 
depression about a year and a half later.  (See November 2004 
Board hearing). 

The service medical records show that she was seen in January 
1962 for nausea and weakness with no recorded fever or 
chills.  The diagnosis was gastroenteritis.  The separation 
examination conducted in June 1963 shows the veteran was six 
weeks pregnant.  There is no mention of rubella in the 
service medical records.   

The first diagnosis of depression reflected in the record is 
in March 1997.  There is a continued diagnosis of depression 
in progress notes dated from March 1997 to August 2000. 

An October 2000 correspondence from a private physician notes 
that the veteran suffers from chronic emotional and 
psychological problems requiring treatment.  He also states 
that "these problems may be related to the trauma of 
contracting rubella while in the United States Navy Hospital 
and giving birth to a handicapped child with congenital 
rubella, which resulted in cerebral palsy and bilateral 
deafness."

Upon review of the record, the Board finds that the medical 
evidence is not sufficient for purposes of determining the 
etiology of the veteran's depression and anxiety.  Under the 
duty to assist provisions of the VCAA, VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  The veteran 
should be afforded the proper medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The record shows the veteran was 
married to her first husband in April 
1963.  The first husband's name, social 
security number, and service number are 
also of record.  She indicated she was 
diagnosed with rubella while she was 
pregnant while stationed in the Navy in 
Chelsea, Massachusetts in 1963; that she 
was first diagnosed with depression 
while her ex-husband was stationed in 
the Navy in Beaufort, South Carolina 
from 1964 to 1965; and that her son was 
diagnosed with cerebral palsy by the 
Navy, while they were stationed in the 
Naval Air Station in Jacksonville, 
Florida in 1966.  She states that she 
divorced her first husband in July 1966.  

The RO should request any treatment 
records from these identified medical 
facilities associated with identified 
bases for treatment she received as the 
dependent spouse of her ex-husband while 
he was on active military duty.  The RO 
should request that NPRC search for 
these records under the veteran's former 
spouse's name and identification number.

2.  The record also shows that the 
veteran remarried in December 1966.  Her 
husband's name, social security number, 
and service number are of record.  The 
RO should request that the veteran 
provide specific information about her 
medical treatment concerning pregnancy, 
rubella, and/or any psychiatric 
disorders during her present husband's 
active service.  The veteran stated that 
she was treated for her anxiety disorder 
at the Naval Air Station in Miramar, 
California.  She should be asked to 
provide the names of the bases at which 
her husband was stationed, the dates of 
his assignment there, and the medical 
facilities at which she was treated, the 
dates of treatment, and any other 
pertinent information.  

Thereafter, the RO should request any 
and all treatment records from the 
identified medical facilities associated 
with identified bases treatment she 
received as the dependent spouse of her 
husband while he was on active military 
duty.  The RO should request that NPRC 
search for these records under the 
veteran's spouse's name and 
identification number.

3.  Following completion of the above 
development, the RO should then make an 
additional attempt to obtain any 
additional service medical and service 
personnel records for the veteran's 
period of active service from 1962 to 
1963.  In particular, the RO should 
request that NPRC obtain any clinical 
and hospital medical records from the 
Naval medical facility in Chelsea, 
Massachusetts in 1963, as well as any 
personnel records of her attendance at 
the SS Naval hospital corps school in 
Great Lakes, Illinois in December 1962.  
The RO should search under both the 
veteran's social security and service 
numbers, and all names that the veteran 
has used.

4.  After completion of #1- 3, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of her acquired psychiatric 
condition to include anxiety and 
depression.  Specifically, the examiner 
should determine whether it is at least 
as likely as not that the veteran's 
psychiatric condition is related to 
service, including any diagnosis of 
rubella in service while pregnant, and 
the subsequent delivery of a baby 
suffering from birth defects.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.  The 
examination report should be typed.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
her claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




